Citation Nr: 0609177	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a respiratory 
disability (claimed as chronic obstructive pulmonary disease 
and bronchitis as a result of asbestos exposure).  

3.  Entitlement to service connection for residuals of 
injuries to the eyes.  

4.  Entitlement to a compensable evaluation for status post 
left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran reportedly had active duty service from October 
1955 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  The 
issues on appeal also originally included claims of 
entitlement to service connection for residuals of injuries 
to the left forearm and left hand.  In a November 2003 
statement, the veteran indicated that he was withdrawing 
these claims from appellate consideration.  

In February 2003, the veteran raised the claim of entitlement 
to service connection for tobacco abuse claimed as secondary 
to a service connected disability.  The issue is referred to 
the RO for appropriate action because it has not been 
developed by the RO, and it is not inextricably intertwined 
with the current claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On a VA Form 9 which was received at the RO in March 2004, 
the appellant requested a Board hearing to be conducted at 
the RO.  In a written statement received in June 2004, the 
veteran indicated that instead he wished to appear at a Board 
videoconference hearing.  The claims file does not show that 
any action has been taken to schedule the veteran for the 
requested Board videoconference hearing.  The case must 
therefore  be returned to the RO for such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 (2005).

Accordingly, this case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


